SUMMARY ORDER
Roy Commer appeals from a judgment of the District Court dismissing his claim that District Council 37 violated the Labor Management and Disclosure Act of 1959 (“LMRDA”), 29 U.S.C. §§ 401 et seq. The District Court concluded that the claim is moot.
For substantially the reasons stated by the District Court, we agree that the dispute between the parties has dissolved. Because Commer seeks only to enjoin ratification and enforcement of contracts that have already expired, it is no longer possible to grant him the relief he seeks. See Russman v. Bd. of Educ., 260 F.3d 114, 118-19 (2d Cir.2001). Moreover, because a subsequent dispute involving another agreement between District Council 37 and the City of New York could be fully litigated prior to the expiration of that agreement, this dispute is not capable of repetition yet evading review. See id. at 119.
We have considered all of plaintiffs claims on appeal and we hereby AFFIRM the judgment of the District Court.